Citation Nr: 1400511	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.

2.  Entitlement to service connection for left upper extremity carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2010, the Veteran testified at a hearing before an Acting Veterans Law Judge who is no longer employed with the Board and a transcript of the proceeding is of record.  In an August 2012 letter, the Board notified the Veteran of his right to provide testimony before a Veterans Law Judge who will decide his claim and requested he indicate a desire to provide such testimony or waive such right.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  After more than 30 days, the Veteran has not responded to this communication; therefore, as indicated in the August 2012 correspondence, the Board will proceed with the adjudication of his claim. 

The appeal was previously remanded in January 2011.  Subsequently, a May 2013 rating decision granted the Veteran's claims for service connection for an acquired psychiatric disability to include posttraumatic stress disorder and depression; entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease and pancreatitis; entitlement to service connection for diabetes mellitus type 2; and entitlement to service connection for osteoporosis.  The full benefit sought on appeal having been granted, these issues are no longer before the Board.

Thereafter, in August 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in September 2013.  In October 2013, the Veteran was informed that the Board had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  


FINDING OF FACT

In November 2013 correspondence, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for right upper extremity carpal tunnel syndrome and entitlement to service connection for left upper extremity carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for the withdrawal of the issues of entitlement to service connection for right upper extremity carpal tunnel syndrome and entitlement to service connection for left upper extremity carpal tunnel syndrome are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

A March 2006 rating decision denied the Veteran's appeals for entitlement to service connection for right upper extremity carpal tunnel syndrome and entitlement to service connection for left upper extremity carpal tunnel syndrome.  The Veteran perfected an appeal as to these issues, but in November 2013 correspondence, the Veteran requested withdrawal of his appeal as to these issues.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeals with respect to these issues, and they are dismissed. 


ORDER

The appeals are dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


